MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Aug 08 2018, 9:20 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                          Curtis T. Hill, Jr.
Bargersville, Indiana                                    Attorney General of Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ryan Vandeventer,                                        August 8, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-445
        v.                                               Appeal from the
                                                         Greene Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Dena A. Martin, Judge.
                                                         Trial Court Cause No.
                                                         28D01-1706-F1-1



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018                  Page 1 of 10
[1]   Ryan Vandeventer (“Vandeventer”) pleaded guilty to aggravated battery1 as a

      Level 3 felony and was sentenced to fourteen years in the Indiana Department

      of Correction (“DOC”) with three years suspended to probation. He now

      appeals his sentence contending that it is inappropriate given the circumstances

      of his character and the nature of the offense.


[2]   We affirm.


                                         Facts and Procedural History
[3]   Vandeventer married Amber (“Amber”) in December 2016. Soon thereafter,

      their marriage began to deteriorate. Appellant’s App. Vol. 2 at 48. By May 2017,

      Amber had become pregnant with the couple’s first child, but the relationship

      was physically and emotionally abusive. Tr. Vol. 2 at 28-29, 44-45.


[4]   On May 4, 2017, the State filed domestic battery charges against Vandeventer

      under cause number 28D01-1705-F5-25 (“F5-25”) after Amber alleged that

      Vandeventer struck her during a heated argument. Appellant’s App. Vol. 2 at 46.

      At the time of that incident, Vandeventer also exchanged cross words with

      Amber’s mother, Vanessa Pursell (“Vanessa”), and stepfather, Glen Pursell

      (“Glen”). Tr. Vol. 2 at 20. During this altercation, Glen ordered Vandeventer

      to leave the home. Id. at 10. The trial court issued a no-contact order between




      1
          See Ind. Code § 35-42-2-1.5.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 2 of 10
      Amber and Vandeventer, and Amber moved in with Vanessa and Glen.

      Appellant’s App. Vol. 2 at 46; Tr. Vol. 2 at 9.


[5]   After Vandeventer’s son (“the Child”), was born, Amber agreed to allow

      Vandeventer to see him on two separate occasions. Tr. Vol. 2 at 11. Amber told

      Vandeventer that Vanessa and Glen hated him and did not want him to see the

      Child. Id. at 29, 45. She also claimed that the Pursells sought a no-contact

      order against Vandeventer, even though the couple had not done so. Id. at 46.

      The visitations with the Child were conducted in secret and lasted for fifteen

      minutes at a time, usually late at night. Id. at 11.


[6]   On June 19, 2017, Vandeventer’s charges in cause F5-25 were still pending, and

      Vandeventer had been released from jail after posting bond. Tr. Vol. 2 at 50, 57;

      Appellant’s App. Vol. 2 at 46. Amber called Vandeventer and stated that she

      would allow him to see the Child at the Pursells’ house. Id. at 10. Amber

      arranged to meet Vandeventer outside in the driveway, and Vandeventer

      insisted that Vanessa and Glen remain in the house while he was there. Id. at

      10-11. Vandeventer drove his truck to the Pursells’ house at around 9:00 p.m.

      Id. at 13. As he neared the residence, Vandeventer saw Amber standing with

      the Child in the front yard, and he also saw Glen standing in the road. Id.

      Glen had gone to retrieve the mail from the family’s mailbox, but Vandeventer

      interpreted Glen’s presence as an attempt to stop him from seeing the Child. Id.

      at 13, 21. Vandeventer became angry and drove his truck at a high speed into

      Glen’s yard to try to push him out of the way. Id. Glen attempted to move to

      the side but was unable to avoid being struck by the vehicle. Id. at 21. As the
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 3 of 10
      force of the collision knocked Glen to the ground, Vandeventer drove over

      Glen’s legs with the front wheel of his truck. Id. at 14. After initially making

      contact with Glen, Vandeventer put the truck in reverse and drove over Glen’s

      legs again. Id. Glen became entangled with the truck and was dragged a short

      distance before coming to rest in a ditch alongside the road. Id. at

      22.Vandeventer’s attack left Glen’s legs “basically crushed.” Id. at 14. Glen

      suffered from 31 fractures in both legs, and his left leg was irreparably injured

      and will never fully heal. Id. at 22. After four surgeries, he continues to walk

      with a limp. Id. at 22-23. Additionally, Glen was terminated from his position

      of employment due to his extended absence following Vandeventer’s assault.

      Id. at 23.


[7]   The State charged Vandeventer with attempted murder as a Level 1 felony,

      aggravated battery as a Level 3 felony, and invasion of privacy as a Class A

      misdemeanor. Appellant’s App. Vol. 2 at 11-14. Vandeventer pleaded guilty to

      aggravated battery as a Level 3 felony. Id. at 36. The plea agreement provided

      that the trial court would exercise its discretion in sentencing. Id. At his

      sentencing hearing, evidence was presented that Vandeventer was diagnosed a

      teenager with bipolar disorder and attention deficit/ hyperactivity disorder

      (“ADHD”) and that he had attempted suicide. Appellant’s App. Vol. 2 at 42-43;

      Tr. Vol. 2 at 41-42. At the age of thirteen, Vandeventer was placed in an in-

      patient treatment facility where he was prescribed psychotropic medications to

      control the symptoms of his mental illness. Appellant’s App. Vol. 2 at 49. After

      his release, Vandeventer quit taking these medications and began using

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 4 of 10
      marijuana and synthetic drugs to cope with the symptoms of his mental illness.

      Between November 2014 and April 2016, Vandeventer had five misdemeanor

      convictions. Id. at 45-46, 49. Thereafter, Vandeventer sought no further

      medical care for his mental illness and, at the time of the present offense, was

      not taking any psychotropic medications to treat his condition. Id. at 49.


[8]   The trial court found the following mitigators: (1) Vandeventer accepted

      responsibility for his actions by pleading guilty; (2) Vandeventer expressed

      remorse for his actions; (3) Vandeventer possessed a documented history of

      mental illness; and (4) Vandeventer appeared to have been influenced by

      misrepresentations made by Amber. Tr. Vol. 2 at 57-58. The trial court also

      identified the following aggravating circumstances: (1) Vandeventer possessed

      a criminal history, including five misdemeanor convictions; (2) in committing

      the instant offense, Vandeventer violated the terms of a protective order and the

      terms of his probation; and (3) Vandeventer had been released on bond in cause

      F5-25 at the time he attacked Glen. Id.


[9]   The trial court concluded that the aggravating circumstances outweighed the

      identified mitigators and imposed a fourteen-year sentence against

      Vandeventer. Id. The trial court suspended three years of the sentence to

      probation and ordered the remaining eleven years to be executed in the DOC.

      Id. at 57. The trial court also recommended Vandeventer to participate in the

      Purposeful Incarceration program while in the DOC. Id. at 57-58. Upon

      Vandeventer’s successful completion of the program, the trial court indicated



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 5 of 10
       that it would consider the possibility of sentence modification. Id. at 58.

       Vandeventer now appeals.


                                      Discussion and Decision
[10]   For his Level 3 felony aggravated battery conviction, the trial court sentenced

       Vandeventer to fourteen years with three years suspended to probation.

       Vandeventer now argues that his sentence is inappropriate based on his

       remorseful character and his lifetime of struggles with mental health and

       intellectual disabilities.


[11]   Pursuant to Indiana Appellate Rule 7(B), this Court “may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Our Supreme Court has explained that the

       principal role of appellate review should be to attempt to leaven the outliers,

       “not to achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895
N.E.2d 1219, 1225 (Ind. 2008). We independently examine the nature of the

       offense and the defendant’s character under Appellate Rule 7(B) with

       substantial deference to the trial court’s sentence. Satterfield v. State, 33 N.E.3d
344, 355 (Ind. 2015). In conducting our review, the test is whether the sentence

       is inappropriate, and we do not look to see whether another sentence might be

       more appropriate. Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013),

       trans. denied. The appellant bears the burden of persuading us that his sentence

       is inappropriate. Id.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 6 of 10
[12]   “As to the nature of the offense, the advisory sentence is the starting point the

       legislature has selected as an appropriate sentence for the crime committed.”

       Kunberger v. State, 46 N.E.3d 966, 973 (Ind. Ct. App. 2015). The nature of the

       offense is found in the details and circumstances of the commission of the

       offense and the defendant’s participation. Croy v. State, 953 N.E.2d 660, 664

       (Ind. Ct. App. 2011). The advisory sentence for a Level 3 felony conviction is

       nine years, with a range of between three and sixteen years. Ind. Code § 35-50-

       2-5.


[13]   Vandeventer highlights that, since the age of three and at the time of his offense,

       he has struggled with mental health issues and deficiencies, including bipolar

       disorder and ADHD. Tr. Vol. 2 at 51, 55. He contends that the evidence

       overwhelmingly shows that the aggravated battery crime is a reflection of his

       long-standing mental illness and intellectual disability.


[14]   Our review of the record reveals that on May 4, 2017 there was a “falling out”

       between Vandeventer and Glen, and that neither of them had any further

       contact with one another until June 19, 2017, when Glen went to check his mail

       and saw Vandeventer’s truck approaching him “briskly, faster than normal.”

       Id. at 20-21. Upon realizing that Vandeventer was not going to stop, Glen put

       his hands up, pushed himself to the side, and was knocked down to the ground

       after the front half of Vandeventer’s truck ran him over. Id. at 22. Vandeventer

       then stopped, backed up his truck, and ran over Glen again. Id. Glen suffered

       a total of thirty-one fractures in both of his legs. Id. He has had four separate

       surgeries, and each time, has had to get bigger plates and more screws put in his

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 7 of 10
       legs to attempt to heal his injuries. Id. Because of this incident, Glen is unable

       to maintain employment. Id. at 23.


[15]   Vandeventer was charged with one count of Level 1 felony attempted murder,

       one count of Level 3 felony aggravated battery, and one count of Class A

       misdemeanor invasion of privacy. Appellant’s App. Vol. 2 at 11-14. He pleaded

       guilty to Level 3 felony aggravated battery, and the attempted murder and

       invasion of privacy charges were dismissed. Id. at 5, 49. Vandeventer accepted

       the plea agreement at a substantial benefit to himself. Had he elected not to

       plead guilty, he would have faced a trial for Level 1 felony attempted murder,

       which carried a minimum sentence of twenty years if convicted.2 Nothing

       about the nature of the offense warrants a reduction in the imposed sentence.


[16]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. Vandeventer says that his sentence is

       inappropriate due to his remorseful character, his lifetime of struggles with

       mental health, and his intellectual disabilities. To support his argument,

       Vandeventer states that his case is similar to Biehl v. State, 738 N.E.2d 337 (Ind.

       Ct. App. 2000). In Biehl, four teenage boys threatened and threw boards and

       bricks at Biehl who was living in an abandoned barn. Id. at 338. Biehl asked

       the boys to leave, but they refused. Id. Biehl left, returned with a gun, and shot

       at the boys, injuring one and killing another. Id. Biehl was charged with




       2
           See Ind. Code § 35-50-2-4(b)


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 8 of 10
       murder and attempted murder but was initially found to be incompetent to

       stand trial due to years of suffering from paranoid schizophrenia. Id. Biehl was

       later found competent to stand trial where he presented an insanity defense. Id.

       Medical professionals testified on Biehl’s behalf that he was “insane at the time

       of the crimes” and “delusional at a profound level.” Id. Biehl was found guilty

       but mentally ill of lesser offenses, voluntary manslaughter and criminal

       recklessness, and was sentenced to a total of thirty-four years. Id. at 339. This

       court found that in light of Biehl’s severe, longstanding mental illness, lack of

       criminal history, and the absence of any aggravating circumstances, his

       sentence was unreasonable, and we remanded with instructions to impose the

       minimum sentence of twenty years. Id. at 338.


[17]   Vandeventer’s case differs from Biehl. At no point was Vandeventer deemed

       incompetent to stand trial because of his bipolar disorder and ADHD

       diagnoses. He did not raise an insanity defense, and no medical professionals

       testified that his actions were a result of his mental illness. Furthermore, unlike

       Biehl who shot the victims after they threatened and threw bricks and boards at

       him, Vandeventer targeted Glen as he was walking to the mailbox. There is no

       evidence that Glen physically harmed or made threats to Vandeventer. Finally,

       unlike Biehl, Vandeventer’s case had multiple aggravating factors, including his

       past delinquent and criminal history, violation of a protective order and

       probation, and being out on bond at the time of the commission of the offense.

       Tr. at 56-57. The trial court concluded that the aggravating factors outweighed

       the mitigating factors. Id. at 57.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 9 of 10
[18]   At the time of this offense, Vandeventer was out on bond for a pending

       domestic battery case, F5-25, in which he allegedly battered his pregnant wife.

       While a record of arrest may not be considered part of a defendant’s criminal

       history, it is probative of poor character insofar as it demonstrates that the

       offender has been undeterred by past interactions with law enforcement. Cotto

       v. State, 829 N.E.2d 520, 526 (Ind. 2005). Vandeventer was convicted of five

       drug-related misdemeanors in the span of just two years. Appellant’s App. Vol. 2

       at 45-46. At the time of the instant offense, he was still on probation in one of

       those cases. Id. Vandeventer was also in violation of a protective order by

       contacting his wife via telephone and going to the Glen residence where she

       was currently residing. Id. at 46. The trial court stated that Vandeventer

       needed to learn how to function in society without hurting people. Id. at 56-57.

       Finally, the trial court showed Vandeventer mercy by ordering him into the

       Purposeful Incarceration Program at the DOC. Upon successful completion of

       this program, the trial court agreed to step Vandeventer down from DOC to

       work release and eventually to place him on home detention so that he could be

       with his children.


[19]   Vandeventer has failed to establish that his sentence is inappropriate in light of

       the nature of the offense and his character.


[20]   Affirmed.


[21]   Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-445 | August 8, 2018   Page 10 of 10